19-11416-cgm        Doc 20       Filed 08/14/19       Entered 08/14/19 16:34:31     Main Document
                                                     Pg 1 of 7

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x

In re:                                                            Chapter 11
                                                                  Case No: 19-11416-cgm
JZRM CORPORATION


                                   Debtor

EIN: XX-XXXXXXX

----------------------------------------------------------x

In re:                                                            Chapter 11
                                                                  Case No: 19-11386-cgm
HRI CONSULTING INC.

                                   Debtor

EIN: XX-XXXXXXX
----------------------------------------------------------x

In re:                                                            Chapter 11
                                                                  Case No: 19-11465-cgm
MRZJ INC.

                                   Debtor

EIN: XX-XXXXXXX
----------------------------------------------------------x


  NOTICE OF MOTION TO CONVERT CASES FROM CHAPTER 11 TO CHAPTER 7


       PLEASE TAKE NOTICE that upon the annexed Attorney Affirmation of SALVATORE
J. LIGA, a Motion pursuant to 11 U.S.C. §1112(b) will be made as set forth below:


         U.S. BANKRUPTCY JUDGE:                      Honorable Cecelia G. Morris

         RETURN DATE AND TIME:                       September 19, 2019 at 10:00 A.M.

         U.S. COURTHOUSE:                            One Bowling Green, New York, New York 10004
                                                     Courtroom 621
19-11416-cgm     Doc 20   Filed 08/14/19    Entered 08/14/19 16:34:31        Main Document
                                           Pg 2 of 7

        RELIEF REQUESTED:           An Order to convert the Debtors’ chapter 11 cases to
                                    chapter 7 pursuant to 11 U.S.C. §1112(b).




     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY.
YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION
SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND
THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.


     IF THE COURT CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN
YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER, IF YOU OBJECT TO THE
REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN IMMEDIATE
RESPONSE.


DATE:          August 14, 2019
               Ossining, New York

                                           /s/ SALVATORE J. LIGA, ESQ.
                                           SALVATORE J. LIGA, ESQ.
                                           228 Park Avenue South, #43970
                                           New York, NY 10003
                                           (877) 725-5442 Office
                                           (914) 591-8818 Fax
                                           sliga@ligalaw.com
                                           Attorney for the Debtors
19-11416-cgm         Doc 20      Filed 08/14/19       Entered 08/14/19 16:34:31   Main Document
                                                     Pg 3 of 7


  SALVTORE LIGA & COMPANY, PLLC.
  Salvatore J. Liga, Esq.
  Attorneys for the Debtors
  228 Park Avenue South, Suite 43970
  New York, New York 10003
  (877) 725-5442
  (917) 591-8818 Fax


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

  ----------------------------------------------------------x
                                                                       Chapter 11
  In re:                                                               Case No: 19-11416-cgm

  JZRM CORPORATION


                                     Debtor.

  EIN: XX-XXXXXXX

  ----------------------------------------------------------x
                                                                       Chapter 11
  In re:                                                               Case No: 19-11386-cgm

  HRI CONSULTING INC.

                                     Debtor.

  EIN: XX-XXXXXXX
  ----------------------------------------------------------x
                                                                       Chapter 11
  In re:                                                               Case No: 19-11465-cgm

  MRZJ INC.

                                     Debtor.

  EIN: XX-XXXXXXX
  ----------------------------------------------------------x
19-11416-cgm       Doc 20      Filed 08/14/19    Entered 08/14/19 16:34:31       Main Document
                                                Pg 4 of 7


          MOTION TO CONVERT CASES FROM CHAPTER 11 TO CHAPTER 7


  TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:



          JZRM CORPORATION, HRI CONSULTING INC., and MRZJ INC. (the "Debtors"

  ), by and through their undersigned counsel, jointly file this motion to convert the Debtors’

  chapter 11 cases to chapter 7 pursuant to 11 U.S.C. §1112(b) and represent:



  1.              This Court has jurisdiction to hear this matter and enter a final order granting

       the relief requested herein pursuant to 28 U.S.C. §§ 1334 and 157(b)(2). Venue is proper

       pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

       herein are Sections 105(a), 1103, and 1109 of the Bankruptcy Code.



  2.              This matter is a core proceeding 28 U.S.C. § 157(b)(2) upon which this Court

       has the Constitutional authority to enter final order.



  3.               The statutory predicates for this Motion are 11 U.S.C. §§ 105 and 1112(b) and

       in the alternative, 1104(a). This Court has jurisdiction over this matter pursuant to 28

       U.S.C. §157(b)(2)(A) and Federal Rule of Bankruptcy Procedure 1015(b).



  4. On April 30, 2019, JZRM CORPORATION and HRI CONSULTING INC. filed for relief

       under Chapter 11 of the Bankruptcy Code.


  5. On May 06, 2019, MRZJ INC. filed for relief under Chapter 11 of the Bankruptcy Code.
19-11416-cgm      Doc 20    Filed 08/14/19     Entered 08/14/19 16:34:31        Main Document
                                              Pg 5 of 7


  6. The Debtors were individually incorporated consulting businesses which specialized in

     commercial debt collection.




  7. The Debtors had nominal hard assets in the form of used office equipment which was

     discarded in the months leading up to the bankruptcy.




  8. The Debtors had no accounts receivable and no contracts with the vast majority of their

     clients. Any agreements with clients, to the extend they existed, were written on a case by

     case basis and at any given time a client would be permitted to withdraw the claim. Fees

     were contingent on collecting a claim.




  9. The Debtors rarely, if ever purchased debt, instead it assisted its clients to collect their

     own debt by acting as an outsourced accounts receivable department and hiring lawyers to

     represent them.



  10. The Debtors were owned and managed by RANDY JAY SARF, who suffered a major

     heart attacked earlier in the year. It would be fair to say, without RANDY JAY SARF’s

     active participation, these Debtors have no business.
19-11416-cgm      Doc 20     Filed 08/14/19    Entered 08/14/19 16:34:31         Main Document
                                              Pg 6 of 7


  11. These Debtors have ceased to operate.




  12. These Debtors’ lost money for years, as Mr. Sarf struggled with large amounts of

     overhead, multiple divorces, putting his kids through college, substance abuse and living

     beyond his means.




  13. These Debtors have no bank accounts.


  14. These Debtors have no employees.




  15. These Debtors have no real property or leasehold interests, of any kind.




  16. Most of the Debtors’ liabilities stem from merchant cash advances, which in many cases

     charged the Debtors 40-80% on short term loans under the guise of being a factoring

     arrangement. (There entities had no accounts receivable, so what was there to factor?)




  17. These Debtors don’t have a traditional “book of business.” These Debtors operated as

     outsourced account receivable departments for third parties on an ad hoc basis. These

     Debtor’s hired lawyers to represent their clients.
19-11416-cgm       Doc 20     Filed 08/14/19     Entered 08/14/19 16:34:31      Main Document
                                                Pg 7 of 7




  18. These Debtors’ income was all contingent on their ability to collect money for their clients

      and they relied heavily on the knowledge, business connections and participation of

      RANDY JAY SARF.




  19. THERE IS NO REHABILATION FOR THESE DEBTORS.




  20. Cause exist for the conversion of these cases from Chapter 11 to Chapter 7.




          WHEREFORE, JZRM CORPORATION, HRI CONSULTING INC., and MRZJ

  INC. pray that this court enter an order, converting them from chapter 11 to chapter 7 and

  grant such other and further relief as is just.




                                                    Respectfully submitted


                                          By:       /s/ SALVATORE J. LIGA
                                                    SALVATORE J. LIGA, ESQ.
